Citation Nr: 1517323	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  09-42 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 50 percent prior to December 8, 2012 and in excess of 60 percent thereafter for bilateral hearing loss.

2.  Entitlement to an increased evaluation in excess of 20 percent for residuals of left forearm fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1964.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June and July 2009 rating decisions of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The June 2009 rating decision effectuated a grant of service connection for residuals of left forearm fracture and assigned a 10 percent evaluation.  In September 2009, the Veteran disagreed with the assigned rating.  By way of a March 2010 rating decision, the rating for the left arm disability was increased to 20 percent for the entire period of the appeal.  The Veteran perfected his appeal in March 2010.

The July 2009 rating decision effectuated a grant of service connection for left ear hearing loss (noncompensable).  That month, the Veteran disagreed with the rating and also with the fact that right ear service connection was not awarded.  By way of an August 2009 rating decision, the Veteran was awarded service connection for his right ear which, when combining the results for both ears for rating purposes, resulted in the grant of an increased rating to 50 percent for bilateral hearing loss, effective November 25, 2008.  The Veteran subsequently perfected his appeal as to the increased rating issue for bilateral hearing loss.

In June 2011, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Board hearing held via videoconference technology; a transcript of that hearing is of record.  

This matter was previously remanded by the Board in October 2012 for further evidentiary development.

By way of a February 2013 decision, the Appeals Management Center (AMC) increased the disability rating for bilateral hearing loss from 50 percent to 60 percent, effective December 8, 2012.  The staged rating for hearing loss does not represent the maximum disability rating assignable.  Because a claimant is presumed to be seeking the maximum ratings for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additional VA treatment records through 2011 have been associated with the virtual case file since the last supplemental statement of the case was issued.  However, as these records are either not pertinent to the issues on appeal or evidence that is cumulative of the type of evidence that is already of record, a waiver of initial consideration by the Agency of Original Jurisdiction is not required.  See 38 C.F.R. § 20.1304 (2014).


FINDINGS OF FACT

1.  Prior to December 8, 2012, a mechanical application of the Veteran's audiometry test results to the rating schedule shows that no more than a 50 percent rating for the bilateral hearing loss disability can be assigned, and the subjective complaints involving difficulty hearing people talk are reasonably described by the rating schedule.

2.  From December 8, 2012, a mechanical application of the Veteran's audiometry test results to the rating schedule shows that no more than a 60 percent rating for the bilateral hearing loss disability can be assigned, and the subjective complaints involving difficulty hearing people talk are reasonably described by the rating schedule.

3.  The Veteran's left forearm disability is not manifested by loss of bone fusion and the hand fixed in supination or hyperpronation.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 50 percent prior to December 8, 2012 and in excess of 60 percent thereafter for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.15, 4.85, 4.86 (2014).

2.  The criteria for a disability evaluation in excess of 20 percent for residuals of left forearm fracture are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5010-5213 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits of the appeal, the Board must first be satisfied that there is a complete record upon which to base a decision and that all duties to notify and assist have been met.  See 38 U.S.C.A. §§ 5107(b), 7104(a) (West 2014); 38 C.F.R. §§ 3.102, 19.7(a) (2014).  As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As to the rating claims, these claims arose from the Veteran's challenging of the initial evaluations assigned following the grant of service connection for the hearing loss and forearm disability.  In Dingess/Hartman, the Court also held that in cases where service connection has been granted and initial disability evaluations have been assigned, the service connection claims have been more than substantiated, they have been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that even if VA had an obligation to provide additional notice under 38 U.S.C.A. § 5103(a) and failed to do so, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the rating decision, the statement of the case, the supplemental statements of the case, and the Board remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
 
VA has met the duty to assist the Veteran in the development of the claims being decided herein because his service treatment records have been obtained and appear to be complete.  Also, his VA treatment records are associated with the claims file.  He did not identify any other relevant information.  The Veteran has undergone VA examinations in 2009, 2010, and 2012 to evaluate the severity of his hearing loss.  The Board finds that those examinations are adequate to decide the appeal.  The examiners examined the Veteran and conducted a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  By doing so, the examiners fully described the Veteran's hearing loss disability in sufficient detail to determine the appropriate schedular rating assignable.  See 38 C.F.R. § 4.85; McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2). 

With respect to the left forearm disability, the Veteran has been afforded VA examinations in 2009 and 2012.  These examinations are adequate to decide the appeal.  The examiners considered the Veteran's subjective complaints of pain and also made objective findings upon examination, to include measuring any loss of motion in degrees.

Pursuant to a Board remand in October 2012, VA afforded the Veteran new VA examinations for his hearing loss and left forearm disability.  As previously mentioned, the Board finds these examinations adequate for rating purposes.  Thus, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Otherwise, the record now before the Board does not indicate that his hearing loss symptoms and left forearm disability has materially increased in severity since the December 2012 VA examinations.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examinations.

In addition, during the June 2011 Board hearing, the undersigned AVLJ clarified the issues on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the Veteran's claims.  The AVLJ left the record open for 30 days to allow for additional submission of evidence.  The actions of the AVLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  General Rating Principles

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

With respect to the claims on appeal, because the Veteran is challenging the initially assigned disability ratings for both claims, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Similarly, in claims for increased ratings, VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3.

III.  Rating Schedule for Hearing Loss and Analysis

Disability ratings for hearing loss are assigned pursuant to the rating schedule set forth in 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz ).  38 C.F.R. § 4.85.  This results in a Puretone Threshold Average for each ear.  Id.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  Id.  This results in a score, expressed as a Roman numeral, for each ear.  Id.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  Id. 

Exceptional patterns of hearing impairment, which cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85, may be evaluated under the provisions of 38 C.F.R. § 4.86.  These provisions apply when either the puretone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz , 38 C.F.R. § 4.86(b).  If either of these provisions applies, each ear is evaluated separately.  See 38 C.F.R. § 4.86.  The Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIa, whichever results in the higher numeral.  When 38 C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  See id. 

Table VIa will also be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c). 

In the instant case, the rating schedule does not provide for a higher rating in this Veteran's case.  

First, on VA examination in June 2009, the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
25
30
75
100
105
77.5
LEFT
25
30
80
105
105
80

Speech discrimination testing resulted in recognition scores of 68 percent in the right ear and 60 percent in left ear. 

Charting these audiological results against Table VI shows a Level VI in the right ear and a Level VII in the left ear.  However, based on the exceptional pattern of hearing shown for both ears, Table VIa is also considered as per 38 C.F.R. Section 4.86(b).  According to Table VIa, both ears are at a Level VII.  For the right ear, the results in Table VIa show a higher numeral, Level VII, should be the starting point for the right ear.  38 C.F.R. Section 4.86(b) indicates that after determining the Roman numeral designation for hearing impairment from either Table VI or Table VIa (whichever results in the higher numeral), that numeral will then be elevated to the next higher Roman numeral.  Accordingly, the result is Level VIII for both ears.  After intersecting row VIII with column VIII for both ears, a 50 percent disability evaluation is calculated for the bilateral hearing loss disability.  

Next, on VA examination in November 2010, the Veteran's puretone thresholds were as follows:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
30
40
75
105
105+
81.25
LEFT
30
40
75
105
105+
81.25

Speech discrimination testing resulted in recognition scores of 84 percent in both ears. 

Based on the results shown above, it does not appear that there is an exceptional pattern of hearing shown for either ear.  See 38 C.F.R. § 4.86.  Charting these audiological results against Table VI shows a Level IV in both ears, even when rounding up to 82 puretone threshold average.   After intersecting row IV with column IV for both ears, a 10 percent disability evaluation is calculated based on the numerical data.

The VA examiner also noted in the report that the Veteran's hearing loss has significant effects on his occupation and daily activities in that conversational speech is difficult to understand especially in a noisy environment.  The Veteran denied hearing aid use.

Although this VA examination suggests that a lower rating is warranted, it would be outside the Board's jurisdictional authority to assign a rating lower than the currently-assigned 50 percent that covers this stage of the appeal.  See Murphy v. Shinseki, 26 Vet. App. 510, 513 (2014).  

Lastly, on VA examination in December 2012, the Veteran's puretone thresholds were as follows:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
55
70
90
105
105+
92.5
LEFT
50
65
90
105
105+
91.25

Speech discrimination testing resulted in recognition scores of 46 percent in the right ear and 60 percent in the left ear.  As puretone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. Section 4.86(a) is applicable.  Charting the audiological results against Table VI shows Level IX in the right ear and Level VIII in the left ear.  According to Table VIa, the results would be Level IX for both ears.  As Table VIa shows the higher numeral (or the same for the left ear), IX will be the value used when applying Table VII.  The result is a 60 percent rating for the bilateral hearing loss disability.

The examiner asked the Veteran to describe in his own words the effects of his disability on occupational functioning and daily activities.  The Veteran's hearing loss was said to impact ordinary conditions of daily life including ability to work.  He stated, "I can't hear unless I'm looking right at you."  

Using the results of the December 2012 VA examination, the RO increased the disability rating to 60 percent based on the mechanical formula applied by VA for hearing loss rating purposes.  

The Veteran's subjective report of difficulty hearing unfortunately cannot be the conclusive basis for an evaluative rating.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.  This criteria measures hearing acuity directly in a controlled laboratory environment.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Board notes that the 2009 VA examination did not address the functional effects.

Subsequently, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009), the Federal Circuit indicated that, "while the effects of a disability on one's daily life are arguably relevant to a doctor conducting a medical examination, those effects are not relevant to a disability rating made by a ratings specialist," and "VA has never adopted an interpretation to the contrary."  Given the Federal Circuit's statement in Vazquez-Flores above, the Board finds that to the extent that there is the absence of or inadequacy of a description of functional effects in the VA examination reports, it is not relevant to the rating of the Veteran's bilateral hearing loss disability and therefore did not prejudice him and does not require remand for a new VA examination.

In light of the foregoing, a schedular disability rating higher than 50 percent may not be assigned for the Veteran's bilateral hearing loss prior to December 8, 2012, nor may a rating higher than 60 percent be assigned thereafter.  

IV.  Rating Schedule for Left Forearm Disability and Analysis

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures; or due to deformity, adhesions, defective innervation, or other pathology; or due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

"Handedness" for the purpose of a determining whether an arm is minor or major is determined by either the evidence of record or testing on VA examination.  38 C.F.R. § 4.69.  At the Veteran's December 2012 VA examination, the Veteran reported that he was right-handed.  The Veteran's left forearm disability thus represents an impairment of the minor arm.

By way of history, the Board notes that when the Veteran was initially awarded service connection for this disability, he was assigned a 10 percent rating under DC 5010-5207 (limitation of extension of forearm) based on painful and limited motion of his left arm with arthritis.  See June 2009 Rating Decision.  In March 2010, the RO increased the rating for the entire period of the appeal to 20 percent under DC 5010-5213.  The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The March 2010 rating decision explained the reasons for the increased rating under DC 5010-5213.  The 20 percent assignment was based on results of a VA examination (see infra) that showed that he lacked full pronation to 60 degrees whereas extension was only lacking 5 degrees.  The RO had determined that the 20 percent rating was the next greater benefit based on the facts found.

The Veteran's service-connected residuals of left forearm fracture is currently properly rated under 38 C.F.R. § 4.71a, DC 5010-5213.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  DC 5010 applies to traumatic arthritis, which is to be rated as degenerative arthritis under diagnostic code 5003.  Degenerative arthritis established by X-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5213 applies to impairment of supination and pronation.  

Limitation of elbow motion is rated under DCs 5206, 5207, 5208, and 5213.  Under DC 5206 (for limitation of forearm flexion) for the minor hand, a 10 percent rating is warranted where the flexion is limited to 100 degrees; a 20 percent rating is warranted where flexion is limited to either 90 degrees or 70 degrees.  (Higher ratings are available for greater limitation of motion.)  Under DC 5207 (for limitation of forearm extension) for the minor hand, a 10 percent rating is warranted where extension is limited to either 45 degrees or 60 degrees; and a 20 percent rating is warranted where extension is limited to 75 degrees.  (Higher ratings are available for greater limitations of motion.)  Under DC 5208 for the minor hand, a 20 percent rating is warranted when forearm flexion is limited to 100 degrees and extension is limited to 45 degrees.  This is the only rating available under this code.  

Under DC 5213 for the minor hand, a 20 percent rating is warranted for limitation of pronation with motion lost beyond the last quarter arc where the hand does not approach full pronation or when motion is lost beyond middle of the arc.  A 20 percent rating for the minor hand is also warranted if there is loss of supination or pronation (bone fusion) and the hand is fixed in full pronation; or the hand is fixed near the middle of the arc or moderate pronation.  A 30 percent rating is warranted if there is loss of supination or pronation (bone fusion) and the hand is fixed in supination or hyperpronation.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal flexion and extension of the elbow is from zero degrees of extension to 145 degrees of flexion, forearm pronation is from zero to 80 degrees, and normal forearm supination is from zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.  In all forearm and wrist injuries, codes 5205 through 5213, multiple impaired finger movements, due to tendon tie-up, muscle or nerve injury, are to be separately rated and combined not to exceed rating for loss of use of hand.  38 C.F.R. § 4.71a, DCs 5205-5213, Note.  

By way of history, the Veteran's service treatment records reflect that he fell and fractured his left arm in July 1961.  X-rays revealed displacement of the radius and ulna in the lower third of his forearm.  In August 1962, he complained of left wrist pain on certain movements.  In February 1963, hypermobility of the ulnar wrist bones was noted and increased pain with ulnar deviation and palmar flexion.

The Veteran underwent a VA examination in March 2009.  He reported daily pain at the fracture site and had limitations of lifting and carrying with periodic swelling of the wrist.  He experienced flare-ups which were activity related.  He did not use any type of brace or supportive device.  He last worked in August 2008 as a superintendent in a plumbing business and had no limitations on work because of his left forearm.  Upon examination, the left elbow lacked 5 degrees of full extension, supination was to 80 degrees and pronation was to 60 degrees.  He had full dorsiflexion of the left wrist to 75 degrees; however, palmar flexion was limited to 45 degrees.  A subcutaneous pin was palpable on the radial aspect of the left wrist.  Palpation of the radius and ulna revealed a minimal degree of bony swelling in the mid to lower shaft which was nontender.  X-ray studies revealed a chronic fracture of the mid radius and ulna.  There was an intramedullary rod in place in the radius and generalized posttraumatic osteoarthritis.  He was diagnosed with prior fracture and degenerative joint disease of the left forearm.  MRI studies showed spurs that were visible along the radial head and olecranon, distal radius and distal ulna.  

At his Board hearing the Veteran testified that he was taking pain medications for his left forearm.  Doctors have told him that he cannot extend his forearm as far as he needs it to extend.  He stated that he cannot carry things with his left arm because "it feels like I'm gonna break my arm."  He can barely pull hard on his elbow.  He can still drive.  His forearm hurts whenever he has to use his hand and bring it up towards his mouth or when he performs repeated activity.  His wrist can still move.  He is able to move his forearm, though with pain, including turning it 180 degrees.  He denied that his wrist and forearm were in a fixed position.  

The Veteran underwent a VA examination in December 2012.  He reported no flare-ups of the elbow.  He had full range of motion of the left elbow from 0 degrees of extension to 145 degrees of extension with no objective evidence of painful motion.  After repetitive tests, results were the same.  There was no functional loss reported.  There was tenderness or pain on palpation of the joints of the elbow/forearm.  Strength tests were 5/5 and no ankylosis of the elbow was found.  There was no flail joint, joint fracture and/or impairment of the supination or pronation upon examination.  The examiner reported that the Veteran's elbow/forearm condition impacts his ability lift objects less than 50 pounds to shoulder height.  He has limitations with keyboarding less than 30 minutes at a time.  

Examination of the left wrist revealed range of motion was limited to 60 degrees of palmar flexion with pain beginning at 30 degrees.  Dorsiflexion was limited to 60 degrees with pain beginning at 30 degrees.  After repetitive testing, palmar flexion and dorsiflexion were limited to 50 degrees.  The examiner indicated that the Veteran had pain on movement with repetitive use.  There was pain on palpation of the left wrist.  Strength tests were 5/5 and no ankylosis of the wrist was found.  The examiner indicated that the Veteran's left wrist condition impacted his ability to lift more than 20 pounds and to use a keyboard for more than 30 minutes.  

The Veteran's peripheral nerves were also evaluated at the time of his December 2012 examination.  Results from various tests showed that he did not have a peripheral nerve condition or peripheral neuropathy in any of his nerve groups, to include the relevant nerve groups for his left forearm disability.  The Veteran's left elbow flexion, extension, wrist flexion, wrist extension and grip were found to be 5/5.  No muscle atrophy was noted.  His left radial nerve, median nerve were normal.

The record does not show any impaired finger movements due to tendon tie-up, muscle or nerve injury.  

Based upon the evidence, the Board finds that a higher rating under DC 5213 is not appropriate as the Veteran's left forearm disability does not more nearly approximate the next higher rating of 30 percent, which requires bony fusion and the left hand fixed in supination or hyperpronation (or at least the functional equivalent thereof).  At worse, during the period of the appeal, the Veteran showed pronation was to 60 degrees.  His extension, at worse, was limited to 5 degrees.  

Separate ratings for each of the limitation of motion is permissible as the elbow, similar to the knee, is rated based upon limitations in planes of movement, where each limitation is a separate distinct disability and not considered to be the "same disability."  38 C.F.R. § 4.71a; VAOPGCPREC 09-04.  The Veteran's limitation of left forearm flexion and extension do not amount to a compensable rating under DC 5206 or DC 5207.  The 20 percent rating under DC 5010-5213 already contemplates limitation of motion of the left forearm.  

Additionally, the Veteran does not have ankylosis of the elbow, non-union of the radius, or non-union of the ulna which might warrant additional disability ratings under DCs 5205, 5209, 5210, 5211 and 5212.  In addition, under DC 5208, a 20 percent evaluation is warranted when forearm flexion is limited to 100 degrees and extension is limited to 45 degrees in the minor extremity.  The evidence of record does not show that these criteria have been met.

The Board has also considered whether a separate, compensable rating is warranted for limitation of motion of the left wrist.  Under DC 5215, a 10 percent rating is warranted for dorsiflexion limited to less than 15 degrees or palmar flexion limited in line with the forearm.  See 38 C.F.R. § 4.71a, DC 5215.  Here, at worst, dorsiflexion was limited to 50 degrees after repetitive testing in December 2012, and palmar flexion was limited to 45 degrees in March 2009.  The December 2012 examiner indicated that pain began at 30 degrees of dorsiflexion and palmar flexion.  Based on the foregoing evidence, the Board finds that a separate, compensable rating is not warranted under DC 5215.  Furthermore, because ankylosis of the left wrist has not been shown, DC 5214 is not applicable.  

Finally, the Board finds that the rating codes governing scars not of the head, face, or neck, are potentially applicable.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  In this regard, the Board notes that the Veteran is already in receipt of service connection for scars associated with his left forearm disability (currently rated as 20 percent disabling).  

The Board acknowledges that the Veteran has reported pain, and that objective evidence of pain following repetitive motion has been shown.  However, even when considering additional functional limitation due to factors as pain, stiffness and weakness, the demonstrated manifestations are appropriately contemplated in rating evaluations assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.

The Board has considered the Veteran's statements describing his left forearm symptoms, such as discomfort and pain on movement.  However, those subjective complaints were taken into account and discussed by the VA examiners, and were considered in determining functional loss.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's lay allegations regarding the severity of his left forearm disability.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess 20 percent for residuals of a left forearm fracture, and the claim is denied.  Because the preponderance of the evidence is against a higher rating, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

V.  Extraschedular Consideration

The Board's findings above are based on the rating schedule.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first of the three steps is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun, 22 Vet. App. at 115; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  The second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.

Here, it must be found that the Veteran's disability picture is reasonably contemplated by the rating schedule for both of the disabilities on appeal.

With respect to hearing loss, as a threshold matter, it is important to understand that the rating schedule is designed to compensate for the effects of his hearing impairment in all spheres of his daily life, including at work and at home.  See 38 C.F.R. §§ 4.1, 4.15.  Also significant, the rating schedule for evaluating a hearing impairment specifically includes a special section for evaluating "[e]xceptional patterns of hearing impairment."  See 38 C.F.R. § 4.86.  This section was added "because the speech discrimination test may not reflect the severity of communicative functioning these veterans experience."  64 Fed. Reg. 25200, 25203 (1999).  This provision was meant to compensate for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise.  The Veterans Health Administration found that when this pattern of impairment is present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment."  Id.; see also 59 Fed. Reg. 17295 ("While results of speech discrimination tests with this type of hearing loss in a controlled setting are often near normal, they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids."). 

With this background in mind, the Board must conclude that the rating schedule for evaluating a hearing impairment was specifically designed to compensate for the types of functional effects the instant Veteran is describing, including difficulty hearing other people talk unless he is looking right at them and difficulty hearing in a noisy environment.  Referral for extraschedular consideration cannot be made on this basis. 

At his Board hearing, the Veteran stated that he wears hearing aids.  However, the rating schedule was purposely "designed to measure the best residual uncorrected hearing," and evaluations are not to be determined based on the "best corrected hearing" measured by "improvement with hearing aids."  See 64 Fed. Reg. at 25204 (emphasis added); see also Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  In other words, referral for extraschedular consideration cannot be made based on the Veteran's use of hearing aids alone.  Otherwise, he has not indicated that the wearing of hearing aids itself has resulted in any exceptional or unusual effects.  Accordingly, there is no basis here for extraschedular referral.

Regarding the left forearm disability, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the evidence shows that painful movement of the left elbow and limitation of left arm function with respect to carrying and lifting activities are contemplated by the schedular criteria.  In this regard, DCs 5206, 5207, 5208, and 5213 address limitation of motion.  There are higher ratings available under the diagnostic code that contemplates more serious symptoms, but the Veteran's disability is not productive of such manifestations, as discussed above.  

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Indeed, as discussed above, the Veteran's symptoms of hearing loss and residuals of left arm fracture have been contemplated by its respective applicable diagnostic codes.  The Veteran and his representative have not identified any symptoms resulting from the combined effect of his service-connected disabilities that are not contemplated in the rating criteria for the disabilities on appeal.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's bilateral hearing loss and residuals of left forearm fracture under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009). 

In reaching all conclusions in this appeal, the Board has resolved all reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An increased evaluation in excess of 50 percent prior to December 8, 2012 and in excess of 60 percent thereafter for bilateral hearing loss is denied.

An increased evaluation in excess of 20 percent for residuals of left forearm fracture is denied.




____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


